944 F.2d 901
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Lester HARRIS, Plaintiff-Appellant,v.UNITED STATES of AMERICA, W. Earl Britt, Michael W. Patrick,Defendants-Appellees.
No. 91-6083.
United States Court of Appeals, Fourth Circuit.
Submitted July 15, 1991.Decided Sept. 18, 1991.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.   Terrence W. Boyle, District Judge.  (CA-91-214)
John Lester Harris, appellant pro se.
E.D.N.C.
AFFIRMED.
Before DONALD RUSSELL, WILKINSON and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
John Lester Harris appeals from the district court's order dismissing his claim brought pursuant to 42 U.S.C. § 1985 as frivolous under 28 U.S.C. § 1915(d).   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Harris v. United States, CA-91-214 (E.D.N.C. May 9, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.